Mr. Justice McComas
delivered the opinion of the Court:
The meager description of the sewer cover as described by the plaintiff would hardly justify the jury in finding that it was unsafe. The rust did not make it unsafe. It was thin, but did not break under the man’s weight. The plaintiff himself believed that he stepped on one edge of the lid and it then tipped with him. After the accident he said the groove Avas full of dirt. Its location in the tree space surrounded by dirt could readily haA'e caused the earth Avashed by a dashing spring shower to gather in the time of year Avhen the accident happened. If the lid had been carelessly replaced by some one recently, it might have tipped Avith the plaintiff as he believed it did. The plain-*41riff’s evidence indicates that tbe few circumstances be suggests as likely to have contributed to the accident may have been quite recent conditions. If such conditions had suddenly concurred the defendant had no actual notice of them and the plaintiff’s evidence did not warrant the court in imputing constructive uotice to the defendant. It appears that the learned court below instructed the jury to find for the defendant because the plaintiff failed to prove the case stated in his declaration. The proof tended to show that the lid was ajar and had not been properly replaced. The plaintiff’s counsel relies upon the ruling of this court in District of Columbia v. Payne, 13 App. D. C. 500. In that case there was a catch basin leading into the sewer about 2 feet in diameter and protected by an iron lid which was designed to be kept in position by two lugs. This lid, upon being slightly turned, fitted into flanges at the under surface of the iron covering of the catch basin located about the center of the sidewalk. Upon examination after the accident, it was found that the lid had but one of these lugs remaining, and one could not keep it in position. The other lug had been previously broken off, and the lid, with one lug broken, when put in place, would slip off when touched by the foot of the passenger traveling over the sidewalk, and it was impossible for it to retain its position, with only one lug left, if a person walked upon it. The portion of the under lid where the lug had broken off was found to have the appearance of an old break. At the point where the one lug was broken off the broken surface was rusted, and in the crevices at the broken point dirt had washed and had dried in the broken part of the flanges. All the circumstances indicated that it was an old break; and it was further shown that boys frequently tampered with the lids of these catch basins, and they were liable thus to he broken. The particular basin in that case was adjacent to a police patrol box at which the policeman on that beat register their rounds. This court said that in the Payne Case the evidence was not strong as bearing upon the essential fact of notice, and remarked that the principal circumstance was that the lid or cover of the catch basin had remained in its broken condition before the accident, *42as indicated by the rust and dirt accumulated on the irregular surface at the spot where one lug had been broken off; and the court concluded that there were enough facts and circumstances in proof upon which reasonable men might fairly differ.
In the plaintiff’s testimony in the ease before us, on the contrary, there is nothing to indicate that the condition of the lid which tipped with him was a long-standing condition. The indications were that the lid was not in place. Upon the testimony before the jury, we cannot say the learned court below committed error, because there was not sufficient proof from which it appears that, if there was a defect, it ought to have been known and remedied by the municipality. It is not clear there was any defect. It is not at all clear that, if there were, however, these slight circumstances tending to indicate it, in the absence of actual notice, were sufficient to attribute constructive or implied notice to the municipal authorities.
The counsel for the appellant were aware of the weakness of the appellant’s case upon the evidence admitted, and strenuously urged that the court below committed reversible error in refusing to permit the witness McQuade to testify as to the condition of the lid in the trap four days after the accident, whereby they claimed they might have established such constructive notice as would make the defendant here liable. Unfortunately for the appellant, when the witness McQuade had been asked whether he had inspected this sewer trap, and defendant’s counsel objected, thereupon plaintiff’s counsel offered to prove by McQuade that he had examined the well or cover of this trap in question [“within four or five days after the accident”] "and found it in a defective state, worn and of long standing, and to establish, Toy him its condition at the time of and before the accident by proving what 'its condition was the week afterward/" and the court sustained the defendant’s objection. Manifestly upon such a proffer, without more, we cannot say the court committed reversible error. The appellant did not proffer to show what was the condition either a week after, or how such condition tended to show that the same condition obtained at the time of the accident; nor did he proffer, to show what were *43the defects he expected to prove by the witness. The limited scope of the proffer suggests that the testimony of the witness may have been unimportant. However, we are not justified in assuming anything. It suffices that the proffered evidence, if admitted, without more, could not suffice to make out a case for the plaintiff. In respect to the question involved in this -ease, see Scott v. District of Columbia [27 App. D. C. 413].
The judgment of the court below must be affirmed, with costs, •and it is so ordered. Affirmed.